Citation Nr: 0708727	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  06-00 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to July 
1982.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

In January 2007, the appellant testified at the RO via video 
conference before the undersigned Veterans Law Judge located 
in Washington, D.C.  A transcript of the hearing is of 
record.

REMAND

The veteran contends that his current right and left knee 
disabilities are related to his active military service.  The 
claims file contains a recently submitted October 2006 
statement by a private physician that (although somewhat 
confusing) appears to provide an opinion that the veteran's 
right knee disability is related to an injury the veteran 
incurred during service.  In order to clarify the matter and 
arrive at a proper determination of whether there is indeed a 
nexus between the in-service injury and the current right 
knee disability, the Board finds that a VA examination is 
necessary.  The United States Court of Appeals for Veterans 
Claims (Court) has stated that the VA is not permitted to 
base decisions on its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991). 

Additionally, the veteran claimed at his January 2007 hearing 
that this left knee disability is secondary to his right knee 
disability.  On VA examination, the examiner should also 
address the veteran's claim for service connection for a left 
knee disorder and, in so doing, provide an opinion as to 
whether the veteran has a left knee problem that is related 
to service.  If it is determined that a disorder in one of 
the veteran's knees that is related to service, the examiner 
should also provide an opinion indicating whether any 
disability found in the other knee is secondary to (due to or 
aggravated by) the condition that was related to service. 

Prior to any examination, copies of any outstanding records 
of pertinent medical treatment should be obtained and added 
to the claims file.

Accordingly, this case is REMANDED for the following actions:

1.  With the veteran's assistance, the RO 
or the AMC should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO or the AMC is 
unsuccessful in its efforts to obtain any 
such evidence, it should so inform the 
veteran and his representative and 
request them to submit the outstanding 
evidence.

2.  Then, the veteran should be afforded 
an examination by a VA physician with 
appropriate expertise to determine the 
nature and likely etiology of any current 
left or right knee disorder.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  In so doing, the examiner 
should note any prior knee findings shown 
in service medical records (including 
reports of pre-service knee problems) and 
post service medical records, and give 
specific consideration to the October 
2006 medical opinion from the veteran's 
private physician.  The examiner should 
specifically identify any current right 
or left knee disability and provide a 
medical opinion as to whether disability 
found in either joint is at least as 
likely as not related to (due to or 
aggravated by) service.  If disability in 
one knee is found to be likely related to 
service, the examiner should indicate 
whether it is at least as likely as not 
that disability in the other knee is 
secondary to (due to or aggravated by) 
the service-connected knee disability.  
The examiner should provide a complete 
rationale for any opinion given.  All 
indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issues on appeal.  If any benefit 
sought remains denied, the veteran and 
his representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to assist the veteran in the 
development of his claims.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for 
additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).


